EXHIBIT 10.41

 

First Amendment to Fourth Amended and Restated Loan and Security Agreement,
dated December 31, 2004 by and among The Children’s Place Retail Stores, Inc.
and each of its subsidiaries that are signatories thereto, as borrowers, the
financial institutions named therein, and Wells Fargo Retail Finance, LLC, as
agent

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED

 

LOAN AND SECURITY AGREEMENT WELLS FARGO RETAIL FINANCE, LLC, Agent

 

December 31, 2004

 

THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “First Amendment”) is made in consideration of the mutual covenants
contained herein and benefits to be derived herefrom to the Fourth Amended and
Restated Loan and Security Agreement (the “Loan Agreement”) dated October 30,
2004 and effective as of October 31, 2004 among The Children’s Place Retail
Stores, Inc. (the “Parent”) and each of the Parent’s Subsidiaries identified on
the signature pages thereto (such Subsidiaries, together with Parent, are
referred to hereinafter individually and collectively, jointly and severally, as
the “Borrowers”), with each of their chief executive offices located at 915
Secaucus Road, Secaucus, New Jersey 07094, on the one hand, and the financial
institutions listed on the signature pages thereto (such financial institutions,
together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
and Wells Fargo Retail Finance, LLC, as Agent, Congress Financial Corporation
(New England), as Documentation Agent, and LaSalle Retail Finance, a Division of
LaSalle Business Credit, LLC, as Co-Agent, on the other hand.

 

Background:

 

The Borrowers and the Lenders desire to amend the Loan Agreement.  Accordingly,
it is hereby agreed by and between the Borrowers and the Lenders, as follows:

 


1.                                       AMENDMENT TO LOAN AGREEMENT:    THE
PROVISIONS OF SECTION 7.19(B) ARE HEREBY DELETED IN THEIR ENTIRETY, AND THE
FOLLOWING IS INSERTED IN THEIR PLACE:


 

“(b)                           Fail to achieve, on and as of December 31, 2004,
(i) Availability in an amount not less than $20,000,000.00, (ii) an outstanding
balance of all Advances less than or equal to $20,000,000.00, and (iii) a
permanent reduction of the outstanding balance of the Temporary Overadvance
Facility to $0.00.

 


2.                                       RATIFICATION OF LOAN DOCUMENTS. NO
CLAIMS AGAINST THE  LENDERS:


 


A.                                       EXCEPT AS PROVIDED HEREIN, ALL TERMS
AND CONDITIONS OF THE LOAN AGREEMENT AND OF EACH OF THE OTHER LOAN DOCUMENTS
REMAIN IN FULL FORCE AND EFFECT.  THE  BORROWERS HEREBY RATIFY, CONFIRM, AND
RE-AFFIRM ALL TERMS AND PROVISIONS OF THE LOAN DOCUMENTS.


 


B.                                      THE BORROWERS ACKNOWLEDGE AND AGREE THAT
THERE IS NO BASIS NOR SET OF FACTS ON WHICH ANY AMOUNT (OR ANY PORTION THEREOF)
OWED BY THE BORROWERS UNDER ANY LOAN DOCUMENT COULD BE REDUCED, OFFSET, WAIVED,
OR FORGIVEN,


 


1

--------------------------------------------------------------------------------



 


BY RESCISSION OR OTHERWISE; NOR IS THERE ANY CLAIM, COUNTERCLAIM, OFF SET, OR
DEFENSE (OR OTHER RIGHT, REMEDY, OR BASIS HAVING A SIMILAR EFFECT) AVAILABLE TO
THE BORROWERS WITH REGARD THERETO; NOR IS THERE ANY BASIS ON WHICH THE TERMS AND
CONDITIONS OF ANY OF THE OBLIGATIONS COULD BE CLAIMED TO BE OTHER THAN AS STATED
ON THE WRITTEN INSTRUMENTS WHICH EVIDENCE SUCH OBLIGATIONS.


 


C.                                       THE BORROWERS HEREBY ACKNOWLEDGE AND
AGREE THAT THE BORROWERS HAVE NO OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS
AGAINST THE LENDERS, OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, REPRESENTATIVES, PREDECESSORS, SUCCESSORS, OR ASSIGNS WITH RESPECT TO
THE OBLIGATIONS, OR OTHERWISE, AND THAT IF THE BORROWERS NOW HAVE, OR EVER DID
HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST THE LENDERS, OR
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, REPRESENTATIVES,
PREDECESSORS, SUCCESSORS, AND ASSIGNS, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN
EQUITY, FROM THE BEGINNING OF THE WORLD THROUGH THIS DATE AND THROUGH THE TIME
OF EXECUTION OF THIS FIRST AMENDMENT, ALL OF THEM ARE HEREBY EXPRESSLY WAIVED,
AND THE BORROWERS HEREBY RELEASE THE LENDERS, AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, ATTORNEYS, REPRESENTATIVES, PREDECESSORS, SUCCESSORS, AND
ASSIGNS FROM ANY LIABILITY THEREFOR.


 


3.                                       MISCELLANEOUS:


 


A.                                       TERMS USED IN THIS FIRST AMENDMENT
WHICH ARE DEFINED IN THE LOAN AGREEMENT ARE USED AS SO DEFINED.


 


B.                                      THIS FIRST AMENDMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AGREEMENT.


 


C.                                       THIS FIRST AMENDMENT EXPRESSES THE
ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY.  NO PRIOR NEGOTIATIONS OR DISCUSSIONS SHALL LIMIT, MODIFY,
OR OTHERWISE AFFECT THE PROVISIONS HEREOF.


 


D.                                      ANY DETERMINATION THAT ANY PROVISION OF
THIS FIRST AMENDMENT OR ANY APPLICATION HEREOF IS INVALID, ILLEGAL, OR
UNENFORCEABLE IN ANY RESPECT AND IN ANY INSTANCE SHALL NOT AFFECT THE VALIDITY,
LEGALITY, OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER INSTANCE, OR THE
VALIDITY, LEGALITY, OR ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS FIRST
AMENDMENT.


 


E.                                       THE BORROWERS SHALL PAY ON DEMAND ALL
COSTS AND EXPENSES OF THE LENDERS, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’
FEES INCURRED BY THE


 


2

--------------------------------------------------------------------------------



 


LENDERS IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION, AND DELIVERY
OF THIS FIRST AMENDMENT.


 


F.                                         IN CONNECTION WITH THE INTERPRETATION
OF THIS FIRST AMENDMENT AND ALL OTHER DOCUMENTS, INSTRUMENTS, AND AGREEMENTS
INCIDENTAL HERETO:


 


I.                                          ALL RIGHTS AND OBLIGATIONS HEREUNDER
AND THEREUNDER, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY, AND PERFORMANCE,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
CALIFORNIA AND ARE INTENDED TO TAKE EFFECT AS SEALED INSTRUMENTS.


 


II.                                       THE CAPTIONS OF THIS FIRST AMENDMENT
ARE FOR CONVENIENCE PURPOSES ONLY, AND SHALL NOT BE USED IN CONSTRUING THE
INTENT OF THE LENDERS AND THE BORROWERS UNDER THIS FIRST AMENDMENT.


 


III.                                    IN THE EVENT OF ANY INCONSISTENCY
BETWEEN THE PROVISIONS OF THIS FIRST AMENDMENT AND ANY OF THE OTHER LOAN
DOCUMENTS OR OTHER AGREEMENTS ENTERED INTO BY AND BETWEEN THE LENDERS AND THE
BORROWERS, THE PROVISIONS OF THIS FIRST AMENDMENT SHALL GOVERN AND CONTROL.


 


G.                                      THE LENDERS AND THE BORROWERS HAVE
PREPARED THIS FIRST AMENDMENT AND ALL DOCUMENTS, INSTRUMENTS, AND AGREEMENTS
INCIDENTAL HERETO WITH THE AID AND ASSISTANCE OF THEIR RESPECTIVE COUNSEL. 
ACCORDINGLY, ALL OF THEM SHALL BE DEEMED TO HAVE BEEN DRAFTED BY THE LENDERS AND
THE BORROWERS AND SHALL NOT BE CONSTRUED AGAINST EITHER PARTY.


 


[SIGNATURES FOLLOW]


 


3

--------------------------------------------------------------------------------



 

 

THE CHILDREN’S PLACE RETAIL
STORES, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Seth Udasin

 

Name:

Seth Udasin

 

Title:

Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

 

 

 

 

THE CHILDREN’S PLACE SERVICES
COMPANY LLC, a Delaware limited
liability company

 

 

 

By:

/s/ Seth Udasin

 

Name:

Seth Udasin

 

Title:

Manager, Vice President, Chief

 

 

Financial Officer and Treasurer

 

 

 

 

 

 

 

WELLS FARGO RETAIL FINANCE,
LLC, a Delaware limited liability
company,

 

as Agent and as a Lender

 

 

 

 

By:

/s/ David Molinario

 

Name:

David Molinario

 

Title:

Vice President

 

 

 

 

 

 

 

CONGRESS FINANCIAL
CORPORATION (NEW ENGLAND), a
Massachusetts corporation, as
Documentation Agent and as a Lender

 

 

 

 

By:

/s/ Willis A. Williams

 

Name:

Willis A. Williams

 

Title:

Vice President

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

LASALLE RETAIL FINANCE,

 

a Division of LaSalle Business Credit,
LLC, as Agent for Standard Federal
Bank National Association

 

as Co-Agent and as a Lender

 

 

 

 

By:

/s/ Matthew Potter

 

Name:

Matthew Potter

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

WEBSTER BUSINESS CREDIT CORP.,

 

 

 

 

By:

/s/ Evan Israelson

 

Name:

Evan Israelson

 

Title:

Vice President

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT,
INC.,

 

 

 

 

By:

/s/ Manuel Borges

 

Name:

Manuel Borges

 

Title:

Vice President

 

5

--------------------------------------------------------------------------------